IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                          NO. AP-76,233



                 EX PARTE MARIO ALBERTO SALAZAR, Applicant



            ON APPLICATION FOR A WRIT OF HABEAS CORPUS
         CAUSE NO. B-06-2103-0-CR-B IN THE 156TH DISTRICT COURT
                            FROM BEE COUNTY



       Per curiam.

                                           OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant pleaded guilty and was convicted

of money laundering. He was sentenced to five years’ imprisonment and did not appeal his

conviction.

       Applicant contends that his plea was involuntary because he was wrongfully advised that his

prior convictions could enhance his punishment for a state jail felony offense to the punishment

range for a second degree felony. We remanded this application to the trial court for findings of fact
                                                                                                      2

and conclusions of law.

       Trial counsel filed an affidavit with the trial court. The trial court found that counsel was not

ineffective because he negotiated a plea agreement that called for two first-degree felonies to be

abandoned by the State. Nevertheless, based on this Court’s review of counsel’s affidavit and the

habeas record, we have determined that Applicant’s guilty plea was involuntary due to counsel’s

ineffectiveness. Applicant is entitled to relief. Ex parte Huerta, 692 S.W.2d 681 (Tex. Crim. App.

1985). The plea bargain, including the State’s agreement to abandon the two first-degree felonies,

is abrogated.

       Relief is granted. The judgment in Cause No. B-06-2103-0-CR-B in the 156th Judicial

District Court of Bee County is set aside, and Applicant is remanded to the custody of the sheriff of

Bee County to answer the charges as set out in the indictment.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: September 30, 2009
Do Not Publish